Appeal from a judgment of the Supreme Court, entered February 11, 1976 in Ulster County, upon a verdict rendered at a Trial Term in favor of plaintiffs. On this appeal plaintiffs seek a reversal and new trial limited solely to the issue of damages upon the ground that the verdict as rendered is grossly inadequate. There must be an affirmance. The bulk of plaintiffs’ claim for damages was based on loss of earnings, pain and suffering. Presented essentially with questions of credibility, the jury plainly chose not to accept all the contentions offered by plaintiffs on those subjects and it had the perfect right to do so. After examining the record, we cannot say the result is such that would shock the conscience of the court (Hallenbeck v Caiazzo, 41 AD2d 789; Shapp v Simmons, 31 AD2d 666). Judgment affirmed, without costs. Greenblott, J. P., Kane, Larkin, Mikoll and Herlihy, JJ., concur.